Exhibit 10.36(c)


AMENDMENT NUMBER TWO
TO THE
MASTER LOAN AND SECURITY AGREEMENT
DATED AS OF JULY 22, 2003
BY AND BETWEEN
AAMES CAPITAL CORPORATION
AND
CITIGROUP GLOBAL MARKETS REALTY CORP.

        This AMENDMENT NUMBER TWO is made this 31st day of October, 2003, by and
between AAMES CAPITAL CORPORATION, having an address at 350 South Grand Avenue,
43rd Floor, Los Angeles, California 90071 (the “Borrower”) and CITIGROUP GLOBAL
MARKETS REALTY CORP., having an address at 350 Greenwich Street, 4th Floor, New
York, New York 10013 (the “Lender”), to the Master Loan and Security Agreement,
dated as of July 22, 2003, by and between the Borrower and the Lender, as
amended (the “Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.


RECITALS

        WHEREAS, the Borrower has requested that the Lender agree to amend the
Agreement to extend the Termination Date thereunder to September 30, 2004, and
in consideration thereof the Lender has determined to modify certain financial
covenants thereunder;

        WHEREAS, as of the date of this Amendment, the Borrower represents to
the Lender that it is in compliance with all of the representations and
warranties and all of the affirmative and negative covenants set forth in the
Agreement and is not in default under the Agreement; and

        WHEREAS, the Borrower and the Lender have agreed to amend the Agreement
as set forth herein.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and for the mutual covenants
herein contained, the parties hereto hereby agree as follows:

        SECTION 1. Effective as of October 31, 2003, Section 1 of the Agreement
is hereby amended by deleting the definition of Termination Date and replacing
it with the following:

 

     “Termination Date” shall mean September 30, 2004, or such earlier date on
which this Loan Agreement shall terminate in accordance with the provisions
hereof or by operation of law.


        SECTION 2. Effective as of October 31, 2003, Section 1 of the Agreement
is hereby amended by deleting the definition of Tangible Net Worth and replacing
it with the following:

1


--------------------------------------------------------------------------------

 

     “Tangible Net Worth” shall mean, with respect to any Person, as of any date
of determination, the consolidated Net Worth of such Person and its
Subsidiaries, less the consolidated net book value of all assets of such Person
and its Subsidiaries (to the extent reflected as an asset in the balance sheet
of such Person or any Subsidiary at such date) which are treated as intangibles
in accordance with GAAP; provided, that residual securities issued by such
Person or its Subsidiaries shall not be treated as intangibles for purposes of
this definition.


        SECTION 3. Section 6.16 of the Agreement is hereby amended by deleting
“7:1” in the last line of the first paragraph thereof and replacing it with
“5.5:1"

        SECTION 4. Defined Terms. Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

        SECTION 5. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

        SECTION 6. Representations. In order to induce the Lender to execute and
deliver this Amendment Number Two, the Borrower hereby represents to the Lender
that as of the date hereof, the Borrower is in full compliance with all of the
terms and conditions of the Agreement and no Default or Event of Default has
occurred and is continuing under the Agreement.

        SECTION 7 Governing Law. This Amendment Number Two shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).

        SECTION 8. Counterparts. This Amendment Number Two may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

2


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrower and the Lender have caused this
Amendment Number Two to be executed and delivered by their duly authorized
officers as of the day and year first above written.

    AAMES CAPITAL CORPORATION
(Borrower)                       By: ____________________________     Name:
Title:                 CITIGROUP GLOBAL MARKETS REALTY CORP.
(Lender)                       By: ____________________________     Name:
Title:

        

        

        

        

        

        

        

3


--------------------------------------------------------------------------------